DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 03 February 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2013/0062669) in view of Wang et al. (U.S. Pub. 2018/0061830) in view of Tsai et al. (U.S. Pub. 2016/0111537).
Claim 1:  Chen et al. discloses a method for forming a semiconductor structure, comprising: 
forming a fin structure (212; Fig. 4, paragraph 22) over a substrate (210; Fig. 4, paragraph 13);
forming a gate structure (250; Fig. 4, paragraph 22) over the fin structure (212);
forming fin spacers (213; Fig. 2, paragraph 15) over sidewalls (sidewalls of 212) of the fin structure (212) and gate spacers (217; Fig. 4, paragraph 22) over sidewalls (sidewalls of 250) of the gate structure (250);
forming a source/drain structure (219; Fig. 4, paragraph 22) over the fin structure (212); 
depositing a dummy material layer (254; Fig. 4, paragraph 23) to cover the source/drain structure (219); 
removing the dummy material layer (254) to expose the source/drain structure (219) and the fin spacers (213) (Fig. 9, paragraph 26);
forming a salicide layer (220; Fig. 10, paragraph 26) over the source/drain structure (219) and the fin spacers (213)
forming a capping layer (lower portion of 221; Fig. 11, paragraph 27) to cover sidewalls (sidewalls of 213) of fin spacers (213) and the salicide layer (220);
depositing a dielectric layer (upper portion of 221; Fig. 11, paragraph 27) over the salicide layer (220); 
etching (etching the upper and lower portion of 221; Fig. 12, paragraph 27) the dielectric layer (upper portion of 221) to form a trench (trench in which 222 are in) exposing the salicide layer (220); and

Chen et al. appears not to explicitly disclose the dummy material layer comprises Ge, amorphous silicon or spin-on carbon.
Wang et al., however, discloses spin-on carbon is a suitable material for a dummy material layer (paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Wang et al. to have made the dummy material layer comprise spin-on carbon because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Chen et al. in view of Wang et al. appears not to explicitly disclose a first interface between the salicide layer and one of the fin spacers is higher than a second interface between the source/drain structure and the fin spacer.
Tsai et al., however, discloses a first interface (interface between 142 and 106) between the salicide layer (142; Fig. 12, paragraph 28) and one of the fin spacers (106; Fig. 12, paragraph 11) is higher than a second interface (interface between 122’ and 106) between the source/drain structure (122’; Fig. 12, paragraph 40) and the fin spacer (106) is a suitable configuration for a FinFET.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. in view of Wang et al. with the disclosure of Tsai et al. to have made a first interface between the salicide layer and one of the fin spacers is higher than a second interface between the source/drain 
Claim 4:  Chen et al. in view of Wang et al. in view of Tsai et al. discloses the method as claimed in claim 1, and Chen et al. further discloses depositing a metal layer layer (metal material; paragraph 26) over the source/drain structure (219) and the fin spacers (213); performing an anneal process (temperature raise; paragraph 26) to form the salicide layer (220) over the source/drain structure (219); and removing the metal layer (etching away un-reacted metal material; paragraph 26)  over the fin spacers (213) (paragraph 26).
Claim 6:  Chen et al. in view of Wang et al. in view of Tsai et al. discloses the method as claimed in claim 1, and Chen et al. further discloses wherein after the salicide layer (220) is formed, the salicide layer (220) adjoins the fin spacers (213) (Fig. 2).
Claim 29:  Chen et al. in view of Wang et al. in view of Tsai et al. discloses the method as claimed in claim 1, and Chen et al. further discloses wherein a bottom portion (bottom portion of 219) of the source/drain structure (219) is sandwiched between the fin spacers (213) (Fig. 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Wang et al. in view of Tsai et al. as applied to claim 1 above, and further in view of Wieczorek et al. (U.S. Patent 6,271,122).
Claim 3:  Chen et al. in view of Wang et al. in view of Tsai et al. discloses the method as claimed in claim 1.  
Chen et al. in view of Wang et al. in view of Tsai et al. appears not to explicitly disclose a portion of the salicide layer is etched during the formation of the trench.
Wieczorek et al., however, discloses a portion of the salicide layer (9; Fig. 1, column 2, lines 40-60) is etched during the formation of the trench (trench in which elements 15 and 17 are in; Fig. 1, column 2, lines 40-60) in order to avoid open electrical contacts.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. in view of Wang et al. in view of Tsai et al. with the disclosure of Wieczorek et al. to have a portion of the salicide layer is etched during the formation of the trench in order to avoid open electrical contacts.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Wang et al. in view of Tsai et al. as applied to claim 1 above, and further in view of Kim et al. (U.S. Pub. 2014/0319097).
Claim 5:  Chen et al. in view of Wang et al. in view of Tsai et al. discloses the method as claimed in claim 1.  
Chen et al. in view of Wang et al. in view of Tsai et al. appears not to explicitly disclose the dummy material layer is removed by performing a dry etching process, and the dry etching process is performed by using an etchant comprising tetrafluoromethane, fluoromethane or hexa-fluoro-butadiene.
4) to remove a spin-on carbon material (paragraphs 38 and 39).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. in view of Wang et al. in view of Tsai et al. with the disclosure of Kim et al. to have removed the dummy material layer made of spin-on carbon with a dry etching with tetrafluoromethane etchant in order to effectively remove the unwanted material.  Chen et al. in view of Wang et al. in view of Tsai et al. in view of Kim et al. would therefore disclose the dummy material layer is removed by performing a dry etching process, and the dry etching process is performed by using an etchant comprising tetrafluoromethane, fluoromethane or hexa-fluoro-butadiene.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Wang et al. in view of Tsai et al. as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. 2008/0296702).
Claim 7:  Chen et al. in view of Wang et al. in view of Tsai et al. discloses the method as claimed in claim 1.  
Chen et al. in view of Wang et al. in view of Tsai et al. appears not to explicitly disclose a portion of the salicide layer extends onto sidewalls of the fin spacers and is not in direct contact with the contact.
Lee et al., however, discloses a portion (portion of 76 adjacent to 78) of the salicide layer (76; Fig. 7, paragraph 30) extends onto sidewalls of the fin spacers (78; 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. in view of Wang et al. in view of Tsai et al. with the disclosure of Lee et al. to have made a portion of the salicide layer extends onto sidewalls of the fin spacers and is not in direct contact with the contact because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  

Claims 8, 10-12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2013/0062669) in view of Mehrad et al. (U.S. Pub. 2009/0057776) in view of Maeda et al. (U.S. Pub. 2014/0203370).
Claim 8:  Chen et al. discloses a method for forming a semiconductor device structure, comprising:
forming a gate structure (250; Fig. 4, paragraph 22) over a substrate (210; Fig. 4, paragraph 13);
forming gate spacers (217; Fig. 4, paragraph 22) over sidewalls of the gate structure (214);
forming a source/drain structure (219; Fig. 4, paragraph 22) adjacent to the gate structure (214); 
forming a dummy material layer (254; Fig. 4, paragraph 23) to cover the source/drain structure (219);

removing the dummy material layer (254) to expose the source/drain structure (219) (Fig. 9, paragraph 26);
forming a salicide layer (220; Fig. 10, paragraph 26) covering the source/drain structure (219);
forming a dielectric layer (221; Fig. 11, paragraph 27) over the salicide layer (220);
etching the dielectric layer (221) to form a trench (trench in which 222 are in) exposing the salicide layer (220) (paragraph 27); and
forming a contact (222; Fig. 12; paragraph 27).
Chen et al. appears not to explicitly disclose forming a sacrificial liner over the source/drain structure; forming the dummy material to cover the sacrificial liner, wherein the sacrificial liner is made of a different material than the dummy material layer.
Mehrad et al., however, discloses forming a sacrificial liner (380; Fig. 12, paragraph 62) over the source/drain structure (350; Fig. 12, paragraph 62); forming the dummy material (385; Fig. 12, paragraph 62) to cover the sacrificial liner (380), wherein the sacrificial liner (380 is made from a nitride; paragraph 62) is made of a different material than the dummy material layer (385 is made from an oxide; paragraph 62).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Mehrad et al. to have formed a sacrificial liner over the source/drain structure; formed the dummy 
Chen et al. in view of Mehrad et al. appears not to explicitly disclose forming a mask structure over a top surface of the metal gate structure; and forming a metal layer over the gate spacers and the source/drain structure, wherein the metal layer contacts a sidewall of the mask structure.
Maeda et al., however, discloses forming a mask structure (2104; Fig. 20, paragraph 98) over a top surface of the gate structure (143; Fig. 20, paragraph 98); and forming a metal layer (198; Fig. 23, paragraph 105) over the gate spacers (151; Fig. 23, paragraph 100) and the source/drain structure (161; fig. 23, paragraph 105), wherein the metal layer (198) contacts a sidewall (top sidewall of 2104) of the mask structure (2104) in order to protect the gate structure and to be able to perform a silicidation process.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. in view of Mehrad et al. with the disclosure of Maeda et al. to have formed a mask structure over a top surface of the gate structure; and formed a metal layer over the gate spacers and the source/drain structure, wherein the metal layer contacts a sidewall of the mask structure in order to protect the gate and to be able to perform a silicidation process.  Chen in view of Mehrad et al. in view of Maeda et al. would forming a mask structure over a top surface of the metal gate structure; and forming a metal layer over the gate spacers and the source/drain structure, wherein the metal layer contacts a sidewall of the mask structure.
Claim 10:  Chen et al. in view of Mehrad et al. in view of Maeda et al. discloses the method as claimed in claim 8, and Chen et al. further discloses wherein a portion (portion of 220 away from 222) of the salicide (220) is not in direct contact with the conductive plug (222) (Fig. 12).
Claim 11:  Chen et al. in view of Mehrad et al. in view of Maeda et al. discloses the method as claimed in claim 8, and Chen et al. further discloses wherein forming a salicide layer (220) further comprises: performing an anneal process (temperature raise; paragraph 26) to form the salicide layer (220) over the source/drain structure (219).
Claim 12:  Chen et al. in view of Mehrad et al. in view of Maeda et al. discloses the method as claimed in claim 11, and Chen et al. discloses further comprising removing the metal layer (etching away un-reacted metal material; paragraph 26) over the gate spacers (214) after the salicide layer (220) is formed.
Claim 28:  Chen et al. in view of Mehrad et al. in view of Maeda et al. discloses the method as claimed in claim 8, and Chen et al. discloses further comprising:
removing the mask structure (264) after forming the dielectric layer (221) over the salicide layer (220) (paragraph 27).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Mehrad et al. in view of Maeda et al. as applied to claim 8 above, and further in view of Nam et al. (U.S. Pub. 2018/0174953)
Claim 13:  Chen et al. in view of Mehrad et al. in view of Maeda et al. discloses the method as claimed in claim 8.

Nam et al., however, discloses a first fin structure (105 on the right; Fig. 35, paragraph 72) and a second fin structure (second 105 from the right; Fig. 35, paragraph 72) over the substrate (100; Fig. 35, paragraph 72), wherein the source/drain structure (210 on the right; Fig. 35, paragraph 93) covers both the first fin structure (105 on the right) and the second fin structure (second 105 from the right) is a suitable configuration for a FinFET.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. in view of Mehrad et al. in view of Maeda et al. with the disclosure of Nam et al. to have formed a first fin structure and a second fin structure over the substrate, wherein the source/drain structure covers both the first fin structure and the second fin structure because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2013/0062669) in view of Tsai et al. (U.S. Pub. 2016/0111537).
Claim 21:  Chen et al. discloses a method for forming a semiconductor device structure, comprising:

forming fin spacers (213; Fig. 2, paragraph 15) along sidewalls (sidewalls of 212) of the fin structure (212);
forming a first gate structure (250; Fig. 4, paragraph 22) over the fin structure (212);
forming a source/drain structure (219; Fig. 4, paragraph 22);
forming a sacrificial material layer (254; Fig. 4, paragraph 23)  to cover the source/drain structure (219);
replacing the first gate structure (250) with a second gate structure (216; Fig. 6, paragraph 24);
removing the sacrificial material layer (254) to expose the source/drain structure (219) (Fig. 9, paragraph 26);
forming a salicide layer (220; Fig. 10, paragraph 26) along the source/drain structure (219);
forming a dielectric layer (221; Fig. 11, paragraph 27) to cover the salicide layer (220); and
forming a contact (222; Fig. 12; paragraph 27) through the dielectric layer (221) to land on the salicide layer (220).
Chen et al. appears not to explicitly disclose removing a portion of the fin structure to form a recess extending between the fin spacers; and forming the source/drain structure from the recess, wherein the source/drain structure includes a bottom portion in the recess and an upper portion protruding from the recess and wider 
Tsai et al., however, discloses removing a portion of the fin structure (110; Fig. 5, paragraph 19) to form a recess (120; Fig. 5, paragraph 19) extending between the fin spacers (106; Fig. 5, paragraph 19); and forming the source/drain structure (122; Fig. 6a, paragraphs 20 and 32) from the recess (120), wherein the source/drain structure (122) includes a bottom portion (portion of 122 in 120) in the recess (120) and an upper portion (portion of 122 above 142; Fig. 12) protruding from the recess (120) and wider than the bottom portion (portion of 122 in 120) (Fig. 12) in order to form source/drain structures of the transistor; and discloses a portion of the salicide layer (142; Fig. 12, paragraph 28) extending below the upper portion (portion of 122 above 142) of the source/drain structure (122) (Fig. 12) and the salicide layer (142) contacts at least one of the fin spacers (106) (Fig. 12) in order to form an effective a low resistance layer.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Tsai et al. to have removed a portion of the fin structure to form a recess extending between the fin spacers; and formed the source/drain structure from the recess, wherein the source/drain structure includes a bottom portion in the recess and an upper portion protruding from the recess and wider than the bottom portion in order to form source/drain structures of the transistor; and to have made a portion of the salicide layer extends below the upper portion of the source/drain structure and the salicide layer 
 Claim 22:  Chen et al. in view of Tsai et al. discloses the method as claimed in claim 21 and Chen et al. discloses further comprising forming a gate spacer (217; Fig. 4, paragraph 22) along a sidewall (sidewall of 250) of the first gate structure (250), wherein the sacrificial material layer (254) is removed to expose the gate spacer (217) (Fig. 9, paragraph 26).
Claim 23:  Chen et al. in view of Tsai et al. discloses the method as claimed in claim 22 and Chen et al. further discloses wherein forming the salicide layer (220) over the fin structure (212) comprises: depositing a metal layer (metal material; paragraph 26) along the gate spacer (217) and the source/drain structure (219); reacting a first portion (portion of metal material that reacts with 219 to form 220) of the metal layer (metal material) with the source/drain structure (219) to form the salicide layer (220); and removing a second portion (un-reacted portion of the metal material) of the metal layer (etching away un-reacted metal material; paragraph 26) from the gate spacer (paragraph 26).
Claim 24:  Chen et al. in view of Tsai et al. discloses the method as claimed in claim 22 and Chen et al. discloses further comprising: 
forming a sacrificial liner (lower portion of 254) along the source/drain structure (219) and the gate spacer (217), 
wherein the sacrificial material layer (254) is formed over the sacrificial liner (lower portion of 254), wherein removing the sacrificial material layer (254) comprises removing the sacrificial liner (lower portion of 254) (Fig. 9, paragraph 26).
Claim 25:  Chen et al. in view of Tsai et al. discloses all the limitations of claim 21 and further discloses the salicide layer (142) contacts at least one of the fin spacers (106) (Fig. 12) (Tsai et al., prima facie case of obviousness as stated above).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Tsai et al. as applied to claim 21 above, and further in view of Nam et al. (U.S. Pub. 2018/0174953)
Claim 26:  Chen et al. in view of Tsai et al. discloses all the limitations of claim 21.  
Chen et al. in view of Tsai et al. appears not to explicitly disclose forming the fin structure over the substrate comprises forming a first fin structure and a second fin structure; the source/drain structure has a first surface extending outwardly from a first sidewall of the first fin structure to a second sidewall of the second fin structure, wherein the salicide layer has a second surface extending outwardly from the first sidewall of the first fin structure to the second sidewall of the second fin structure.
Nam et al., however, discloses forming the fin structure (105; Fig. 35, paragraph 72) over the substrate (100; Fig. 35, paragraph 72) comprises forming a first fin structure (105 on the right; Fig. 35) and a second fin structure (second 105 from the right; Fig. 35), the source/drain structure (210 on the right; Fig. 35, paragraph 93) has a first surface (inner surface of 210 on the right) extending outwardly from a first sidewall (left sidewall of 105 on the right) of the first fin structure (105 on the right) to a second sidewall (right sidewall of second 105 from the right) of the second fin structure (second 105 from the right), wherein the salicide layer (310 on the right; Fig. 35, paragraph 112) 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. in view of Tsai et al. with the disclosure of Nam et al. to have formed the fin structure over the substrate comprising forming a first fin structure and a second fin structure; the source/drain structure has a first surface extending outwardly from a first sidewall of the first fin structure to a second sidewall of the second fin structure, wherein the salicide layer has a second surface extending outwardly from the first sidewall of the first fin structure to the second sidewall of the second fin structure because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  
Claim 27:  Chen et al. in view of Tsai et al. in view of Nam et al. discloses all the limitations of claim 26, and further discloses the salicide layer (310 on the right; Fig. 35, paragraph 112) has a second surface (inner surface of 310) extending outwardly from the first sidewall (left sidewall of 105 on the right) of the first fin structure (105 on the right) to the second sidewall (right sidewall of second 105 from the right) of the second fin structure (second 105 on the right) (Fig. 35) (Nam et al., prima facie case of obviousness as stated above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-13 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815